Name: Commission Regulation (EEC) No 2208/82 of 6 August 1982 amending Regulation (EEC) No 2819/79 making the importation of certain textile products originating in certain third countries subject to Community surveillance
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 8 . 82 Official Journal of the European Communities No L 235/ 17 COMMISSION REGULATION (EEC) No 2208/82 of 6 August 1982 amending Regulation (EEC) No 2819/79 making the importation of certain textile products originating in certain third countries subject to Community surveillance establishing preferential arrangements with the Community no longer exist with regard to certain imports originating in Malta ; whereas those measures should therefore be amended, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), and in particular Article 70 thereof, Having consulted the Advisory Committee set up under Article 5 of the said Regulation , Whereas, by Commission Regulation (EEC) No 281 9/79 (2), as extended by Regulation (EEC) No 3785/81 (3) and amended by Regulation (EEC) No 1656/81 (4), the Commission made the import of certain textile products from certain non-member countries subject to Community surveillance ; Whereas the reasons which justified the introduction of these measures in respect of imports from the Medi ­ terranean countries which had signed Agreements In the Annex to Regulation (EEC) No 2819/79 , the entries relating to categories 3 , 5, 30a and 76 are hereby deleted to the extent they refer to Malta. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 August 1982. For the Commission Ã tienne DAVIGNON Vice-President C ) OJ No L 35, 9 . 2 . 1982, p . 1 . 2 OJ No L 320 , 15 . 12 . 1979 , p . 9 . ( 3 ) OJ No L 377, 31 . 12 . 1981 , p . 41 . (4) OJ No L 165, 23 . 6 . 1981 , p . 8 .